NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID HAMILTON,                                 No. 20-17287

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01181-KJM-EFB

 v.
                                                MEMORANDUM*
SAM WONG, Dr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      California state prisoner David Hamilton appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Hamilton’s claims against defendants

Wong, Smith, and the unnamed MRI specialist because Hamilton failed to allege

facts sufficient to show that these defendants acted with deliberate indifference

regarding his exposure to gadolinium during a magnetic resonance imaging scan or

the denial of a urinalysis years later. See Toguchi v. Chung, 391 F.3d 1051, 1057-

60 (9th Cir. 2004) (a prison official is deliberately indifferent only if he or she

knows of and disregards an excessive risk to the prisoner’s health).

      The district court properly dismissed Hamilton’s claims against defendants

Bayer Healthcare Pharmaceutical Inc. and McKesson Pharmaceuticals Corp.

because Hamilton failed to allege facts sufficient to show that these defendants

acted under color of state law. See Kirtley v. Rainey, 326 F.3d 1088, 1092-96 (9th

Cir. 2003) (explaining that a § 1983 plaintiff must show the defendant “acted under

color of state law” and the tests to determine state action; the central question is

whether the alleged constitutional violation is fairly attributable to the

government).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                      20-17287